Exhibit 99.1 Verecloud Reports First Quarter Fiscal Year 2011 Results Delivers strong sequential revenue growth ENGLEWOOD, Colo., Nov. 15, 2010 – Verecloud (OTCBB:VCLD), which enables communications service providers (CSPs) to capture market share in the emerging cloud computing services business, today announced financial results for its first fiscal quarter of 2011 ended September 30, 2010 highlighted byrevenue of $1,510,542, a 112 percent increase from the previous three months. Verecloud reported an operating loss of $121,216 during the latest quarter, a $606,505 improvement from the previous three months. The company reduced its net loss by 69 percent to $147,851, from $480,777 in the preceding three months. During the quarter, Verecloud continued to expand its leadership team with the additions of Dr. Hossein Eslambolchi and Phillip Tonge to its board of directors.Dr.Eslambolchi, a venture capital consultant and renowned technology change visionary, will provide invaluable technological and strategic advice on the company’s business and innovation growth.Tonge, a leader in both the energy and telecommunications industries, will provide strategic and business development guidance as the company continues to expand its customer base. "The results demonstrate the significant progress that Verecloud made in the quarter," said John McCawley, chief executive officer of Verecloud. "I am very pleased with the growing revenue trend and we remain very focused on expanding our customer base and deploying our Nimbus Xchange solution in the coming months." Financial Highlights · Revenue of $1,510,542, up 112 percent from the quarter ended June 30, 2010 and down 57 percent compared to the year ago quarter. · Net loss of $147,851, down from a net loss of $480,777 in the quarter ended June 30, 2010. Net income for the three months ended September 30, 2009 was $908,031. · Ended the quarter with a cash balance of $742,857 compared to $197,151 in the quarter ended June 30, 2010 and up from $255,634 at September 30, 2009. · Closed the quarter with working capital of $692,217, up 87 percent from the quarter ended June 30, 2010 and up 184 percent compared to the year ago quarter. · Became publicly traded in September 2010 on the Over-the-Counter market. Additional financial information, including historical SEC filings and the current Quarterly Report on Form 10-Q can be found on Verecloud’s website at www.verecloud.com. About Verecloud Based in Englewood, Colorado, Verecloud enables communications service providers (CSPs) to capture market share in the expanding and lucrative cloud computing market. Verecloud’s cloud services broker platform, Nimbus Xchange, addresses the CSPs’ need to integrate their cloud services business with existing back-office systems which enable CSPs to drive new revenue opportunities. By collaborating with Verecloud, CSPs are positioned to capture a significant percentage of this exciting market by leveraging their trusted intermediary status as a cloud services broker. Learn more about Verecloud at: http://www.verecloud.com. Forward-Looking Statement This release may contain projections and other forward-looking statements that involve risks and uncertainties. Forward-looking statements are projections reflecting management’s judgment and assumptions based on currently available information and involve a number of risks and uncertainties that could cause actual results to differ materially from those suggested by the forward-looking statements. Future performance cannot be assured. Readers are referred to the documents filed by Verecloud with the Securities and Exchange Commission (SEC), specifically the most recent reports which identify important risk factors that could cause actual results to differ from those contained in the forward-looking statements. Recent documents filed with the SEC can be found in the Investor Relations section of our website (www.verecloud.com). Verecloud believes the forward-looking statements in this release are reasonable; however, you should not place undue reliance on forward-looking statements, which are based on current expectations and speak only as of the date of this release. Verecloud is not obligated to publicly release any revisions to forward-looking statements to reflect events after the date of this release. Investor Relations Media Relations Lynn Schlemeyer Michael Hopkins, VisiTech 1-877-711-6492 303-752-3552 ext 230 lynn.schlemeyer@verecloud.com vc@visitechpr.com Statements of Operations Three Months Ended September 30, Revenue $ $ Cost of goods sold Gross profit Operating expenses Employee related (1) Marketing expense Legal and accounting Consulting expense Rent Travel and entertainment Information technology Depreciation Other Total operating expenses Operating income (loss) ) Other income (expense) Interest income 73 Interest (expense) ) ) Total other income (expense) ) ) Pretax income (loss) ) Income tax expense (benefit) - Net income (loss) $ ) $ Basic net income (loss) per common share $ ) $ Fully diluted net income (loss) per common share $ ) $ Basic weighted average common shares Fully diluted weighted average common shares (1) Includes stock-based compensation as follows: Salary and wages $ $
